IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 281A15

                                Filed 18 March 2016

STATE OF NORTH CAROLINA

              v.
RICHARD DARNELL JAMES



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 774 S.E.2d 871 (2015), finding no error after

appeal from a judgment entered on 26 August 2014 by Judge Claire V. Hill in

Superior Court, Johnston County, and dismissing defendant’s appeal in part. Heard

in the Supreme Court on 7 December 2015.


      Roy Cooper, Attorney General, by Mary Carla Babb, Assistant Attorney
      General, for the State.

      William D. Spence for defendant-appellant.


      PER CURIAM.


      For the reasons stated in State v. Williams, ___ N.C. ___, ___ S.E.2d ___ (2016)

(No. 333PA14), the decision of the Court of Appeals is affirmed.


      AFFIRMED.